North Coast Outfitters, Ltd. v Darling (2015 NY Slip Op 09410)





North Coast Outfitters, Ltd. v Darling


2015 NY Slip Op 09410


Decided on December 23, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2014-08991
 (Index No. 38972/11)

[*1]North Coast Outfitters, Ltd., appellant, 
vCharles W. Darling III, et al., respondents, et al., defendant.


Wickham, Bressler & Geasa, P.C., Mattituck, NY (Eric J. Bressler of counsel), for appellant.
Haley Weinblatt & Calcagni, LLP, Islandia, NY (John R. Calcagni of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of fiduciary duty and for a judgment declaring that the defendant Charles W. Darling III is no longer a shareholder of the plaintiff, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Whelan, J.), dated March 10, 2014, as denied that branch of its motion which was for leave to renew its opposition to those branches of the motion of the defendants Charles W. Darling III, Charlies Horse, Inc., and Rivers End, LLC, which were for summary judgment dismissing the 15th cause of action insofar as asserted against them as time-barred, and declaring that the defendant Charles W. Darling III remained a shareholder of the plaintiff, which had been granted in an order of the same court dated October 28, 2013.
ORDERED that the appeal is dismissed as academic, with costs to the plaintiff, in light of our determination of the appeal from the order dated October 28, 2013 (see North Coast Outfitters, Ltd. v Darling, _____ AD3d _____ [Appellate Division Docket No. 2014-00526; decided herewith]).
DILLON, J.P., CHAMBERS, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court